


110 HR 2872 IH: LAX Community Safety

U.S. House of Representatives
2007-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2872
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2007
			Ms. Waters introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To prohibit the Secretary of Transportation from
		  approving under subtitle VII of title 49, United States Code, any project for
		  the relocation of Runway 24R at Los Angeles International Airport, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 LAX Community Safety
			 Act.
		2.FindingsCongress finds the following:
			(1)Los Angeles
			 International Airport (in this Act referred to as LAX) is
			 located in an urban environment and is surrounded on 3 sides by cities and
			 communities in Los Angeles County, California, and is bounded on the fourth
			 side by the Pacific Ocean.
			(2)LAX occupies
			 approximately 3,400 acres, a relatively small area compared to other airports
			 with comparable passenger volumes and aircraft operations.
			(3)LAX has 2 pairs of
			 parallel runways—
				(A)Runways 24R and
			 24L, which are located north of the main terminals and known collectively as
			 the North Runways; and
				(B)Runways 25R and
			 25L, which are located south of the main terminals and known collectively as
			 the South Runways.
				(4)Los Angeles World
			 Airports, which operates LAX, has proposed relocating Runway 24R at least 340
			 feet north of its current location and argues that doing so would reduce runway
			 incursions and improve safety.
			(5)Historically,
			 approximately 80 percent of runway incursions at LAX have occurred on the South
			 Runways, while only 20 percent have occurred on the North Runways. The rate of
			 incursions on the North Runways is comparable to or lower than other busy
			 commercial United States airports. Consequently, relocating Runway 24R farther
			 to the north would not have a significant impact on runway incursions.
			(6)Runway status
			 lights and surface movement equipment have been shown to enhance the margin of
			 safety at airport runways, and installing such lights and equipment on the
			 North Runways would improve safety more effectively and at less cost than
			 relocating Runway 24R farther to the north.
			(7)Relocating Runway
			 24R farther to the north would increase noise, air pollution, and other
			 environmental impacts on residents, schools, churches, and businesses
			 in—
				(A)the communities of
			 Westchester and Playa del Rey, which lie adjacent to the north side of LAX;
			 and
				(B)the City of
			 Inglewood and the communities of Vermont Knolls and South Los Angeles, which
			 lie to the east of LAX underneath the arrival flight path.
				(8)Relocating Runway 24R farther to the north
			 would bring the risk of an aircraft accident closer to homes, schools,
			 churches, and businesses in Westchester and Playa del Rey and, consequently,
			 reduce safety for people who live and work in these communities.
			(9)Relocating Runway
			 24R farther to the north would necessitate resetting the runway protection zone
			 for LAX, which could require the removal of businesses and homes in
			 Westchester.
			(10)State and local
			 officials who represent the communities surrounding LAX have expressed
			 opposition to relocating Runway 24R farther to the north.
			(11)Community members
			 of Westchester and Playa del Rey have expressed opposition to relocating Runway
			 24R farther to the north.
			(12)Relocating Runway
			 24R farther to the north is not in the best interests of the communities
			 surrounding LAX.
			3.Los Angeles
			 International AirportThe
			 Secretary of Transportation may not approve under subtitle VII of title 49,
			 United States Code, any project for the relocation of Runway 24R, or for
			 construction of a runway north of the location of Runway 24R on the date of
			 enactment of this Act, at Los Angeles International Airport.
		
